Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Perone, J.), both rendered October *65518, 2001, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 00-01418, upon a jury verdict, and imposing sentence, and criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree under Indictment No. 01-00276, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant argues that he was denied the effective assistance of counsel due to a conflict of interest. However, the record reveals that the defense counsel advised the defendant and the Supreme Court of the potential conflict, the Supreme Court conducted an inquiry on the record and ascertained that the defendant understood the potential risks of continued representation by counsel, and the defendant chose to continue such representation (see People v Lombardo, 61 NY2d 97 [1984]; People v Gomberg, 38 NY2d 307 [1975]; People v Roberts, 251 AD2d 431, 432 [1998]). Ritter, J.p., Florio, Friedmann and H. Miller, JJ., concur.